DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 and 10/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok (US 20120256000 A1; cited by Applicant IDS).
Regarding claim 1, Cok discloses (Fig. 1) decoding multi-resolution optical codes comprising:
a first set of markings 310 that encode first data (¶29 - the machine-readable optical code 1 is a multi-level code having a hierarchy of different codes, each capable of encoding different information);
a second set of markings 320 that encode second data, the second set of markings different than the first set of markings (¶29);
wherein markings of the first set differ from markings of the second set with respect to an appearance attribute, wherein the appearance attribute of the markings of the first set corresponds to a first encoding parameter and the appearance attribute of markings of the second set corresponds to a second encoding parameter different from the first encoding parameter (¶29 - different resolution).  
Regarding claim 2, Cok discloses the product of claim 1 above and further discloses wherein the appearance attribute is physical size, and wherein the physical size is a marker height, marker width, or marker area (¶29 - different resolution).
Regarding claim 3, Cok discloses the product of claim 1 above and further discloses wherein the appearance attribute is a marker frequency defined by a number of markings per unit of space within the visual marker (¶29 - different resolution).
Regarding claim 4, Cok discloses the product of claim 1 above and further discloses wherein the appearance attribute is contrast (¶39 - the embedded codes can include redundant or additional data that controls the element density within a code to control the lightness or darkness of the code with respect to the threshold. In an embodiment of the present invention, the encoded data is selected to make the code light or dark).
Regarding claim 7, Cok discloses the product of claim 1 above and further discloses a third set of markings that encode third data, wherein markings of the third set differ from markings of the first set differ and markings of the second set with respect to the appearance attribute, - 29 -Attorney Docket No.: 097425-00526(P44926US1) wherein the appearance attribute of markings of the third set corresponds to a third encoding parameter different from the first encoding parameter and the second encoding parameter (¶33).
Regarding claim 8, Cok discloses the product of claim 7 above and further discloses wherein the third set of markings encode more data than the second set of markings, and the second set of markings encode more data than the first set of markings (¶39 - the embedded codes can include redundant or additional data that controls the element density within a code).  
Regarding claim 9, Cok discloses the product of claim 1 above and further discloses wherein the first set of markings and the second set of markings are intermixed in the visual marker (¶32, Fig. 2).  
Regarding claim 10, Cok discloses:
at an electronic device having a processor (¶70):
obtaining a first image of a physical environment according to a first image capture parameter, the physical environment comprising a visual marker (¶37-¶38);
detecting a first set of markings of the visual marker in the first image (¶29, ¶38);
obtaining a second image of the physical environment according to a second image capture parameter different from the first image capture parameter, the second image obtained based on detecting the first set of markings (¶29, ¶38); and
decoding a second set of markings of the visual marker in the second image (¶29, ¶38). 
Regarding claim 11, Cok discloses the method of claim 10 above and further discloses wherein markings of the first set differ from markings of the second set with respect to an appearance attribute (¶29 - different resolution).
Regarding claim 12, Cok discloses the method of claim 10 above and further discloses wherein first image capture parameter is a first resolution and the second image capture parameter is a second resolution different than the first image capture parameter (¶29, ¶38, ¶70 - capture images at different resolutions).
Regarding claim 13, Cok discloses the method of claim 10 above and further discloses obtaining a third image of the physical environment according to a third image capture parameter different from the first image - 30 -Attorney Docket No.: 097425-00526(P44926US1) capture parameter and the second image capture parameter, the third image obtained based on detecting the first set of markings; and decoding a third set of markings of the visual marker in the third image, wherein markings of the third set differ from markings of the first set and markings of the second set with respect to an appearance attribute (¶33).
Regarding claim 14, Cok discloses the method of claim 10 above and further discloses wherein the first image capture parameter corresponds to a first camera and the second image capture parameter corresponds to a second camera different than the first camera (¶38 - or a different image reader).
Regarding claim 17, Cok discloses the method of claim 10 above and further discloses decoding the first data from the first set of markings, the first data comprising a first level of information; and providing content on the device based on the first level of information (¶43 - The decoded information is presented).
Regarding claim 20, Cok discloses:
a non-transitory computer-readable storage medium (¶70); and
one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations (¶70) comprising:
obtaining a first image of a physical environment according to a first image capture parameter, the physical environment comprising a visual marker (¶37-¶38);
detecting a first set of markings of the visual marker in the first image (¶29, ¶38);
obtaining a second image of the physical environment according to a second image capture parameter different from the first image capture parameter, the second image obtained based on detecting the first set of markings (¶29, ¶38); and
decoding a second set of markings of the visual marker in the second image (¶29, ¶38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Shoobridge (US 7185816 B1).
Regarding claims 5 and 6, Cok discloses the product of claim 1 above but does not explicitly disclose wherein the appearance attribute is color; nor wherein the appearance attribute corresponds to wavelength.
Shoobridge teaches (Fig. 1B) a bar code and method of forming a bar code having color for encoding supplemental information comprising: A barcode symbol having an encoded symbology is provided with color or shades of gray to add additional information at the time of printing. White spaces can be replaced with colors or shades of gray to add coded information to the standard one-dimensional and two-dimensional codes. A barcode reader that can detect the different color spectrums, can be employed to decode the information (col. 1, line 62 - col. 2, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the barcode of Cok with the added color data of Shoobridge by providing the embedded second barcode as a different color in order to yield the expected result of aiding in decoding different barcodes.
Allowable Subject Matter
Claims 15-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Cok discloses at an electronic device having a processor (¶70): obtaining a first image of a physical environment according to a first image capture parameter, the physical environment comprising a visual marker (¶37-¶38); detecting a first set of markings of the visual marker in the first image (¶29, ¶38); obtaining a second image of the physical environment according to a second image capture parameter different from the first image capture parameter, the second image obtained based on detecting the first set of markings (¶29, ¶38); and decoding a second set of markings of the visual marker in the second image (¶29, ¶38), the prior art of record does not teach or fairly suggest a method comprising: at an electronic device having a processor: obtaining a first image of a physical environment according to a first image capture parameter, the physical environment comprising a visual marker; detecting a first set of markings of the visual marker in the first image; obtaining a second image of the physical environment according to a second image capture parameter different from the first image capture parameter, the second image obtained based on detecting the first set of markings; and decoding a second set of markings of the visual marker in the second image, using a first portion of a system-on-chip (SOC) to detect the first set; and using a second portion of the SOC to detect the second set, wherein the first portion and the second portion are implemented as multiple separate dedicated hardware circuits (claims 10 & 15); nor a method comprising: at an electronic device having a processor: obtaining a first image of a physical environment according to a first image capture parameter, the physical environment comprising a visual marker; detecting a first set of markings of the visual marker in the first image; obtaining a second image of the physical environment according to a second image capture parameter different from the first image capture parameter, the second image obtained based on detecting the first set of markings; and decoding a second set of markings of the visual marker in the second image, wherein the first portion of the SOC is always on and the second portion of the SOC is selectively enabled (claim 10 & 16); nor a method comprising: at an electronic device having a processor: obtaining a first image of a physical environment according to a first image capture parameter, the physical environment comprising a visual marker; detecting a first set of markings of the visual marker in the first image; obtaining a second image of the physical environment according to a second image capture parameter different from the first image capture parameter, the second image obtained based on detecting the first set of markings; decoding a second set of markings of the visual marker in the second image; decoding the first data from the first set of markings, the first data comprising a first level of information; and providing content on the device based on the first level of information, wherein the content comprises an instruction to move or zoom the device (claims 10 and 17-18).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887